      Case 5:21-cr-00049-MTT-CHW Document 19 Filed 08/31/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        v.                                     )   CASE NO. 5:21-CR-49 (MTT)
                                               )
 KAREEN BASLEY,                                )
                                               )
                        Defendant.             )
                                               )

                                          ORDER

       The parties have moved to continue this case until the next trial term. Doc. 18.

Defendant was indicted on August 12, 2021 and had his arraignment in this Court on

August 26, 2021. Docs. 1; 10. No prior continuances have been granted. The parties

now move the Court to continue this case to the next trial term to provide additional time

for the defendant and his counsel to meaningfully review the materials, investigate the

charge, formulate a defense, file any applicable pretrial motions, and allow the parties

the opportunity to pursue plea negotiations in lieu of trial. Doc. 18 at 1.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 18) is GRANTED. The case is

continued from the September term until the Court’s trial term presently scheduled for

November 15, 2021. The corresponding delay shall be deemed excludable pursuant to

the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 31st day of August, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
